PER CURIAM.
This cause having been orally argued before the Court, the briefs and record on appeal having been read and given full consideration, and the appellants having failed to demonstrate reversible error, the order of the lower court appealed from herein is affirmed. See State ex rel. Drum Service Company of Florida v. Kirk, 234 So.2d 358 (Fla.1970) and Dickinson et al. v. Stauffer Chemical Company, etc., 268 So.2d 396 (Fla.App.1972).
CARROLL, DONALD, K., Acting C. J., and RAWLS and JOHNSON, JJ., concur.